DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first conduit pairs" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, this branch of claims has not preciously claimed “a first conduit pair” rendering it unclear if claim 12 is actually intended to depend on claim 11 or if it should somehow depend off of claim 7.  For examination purposes examiner will interpret the claims as if they continue to depend off claim 11 but “the first conduit pair” is written as “a first conduit pair.”
In re claim 15, applicant claims towards a first end a second fluid ingress manifold connecting outlets of the second and fourth channels to a common second fluid outlet port.
Later in the claim “towards a second end” applicant claims an egress (an outlet) connecting the inlets of the second and fourth channels to a common second fluid outlet port.
Therefore, it’s unclear how on the ingress is acting as a common second fluid outlet port as well as the egress acting as a second fluid outlet port which are on opposite sides of the channels (one is connected to the channel inlets and the other to the channel outlets).
Examiner believes applicant has confused the wording of the claim but is unclear which side should be the inlet or the outlet side for the second fluid.   For examination purposes examiner will treat towards a first end there is a second fluid ingress as being connected to the inlets of the second and fourth channels to form a common second fluid inlet port and towards a second end a second fluid egress manifold connects the outlets of the second and fourth channels to a common second fluid outlet port.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 10, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by British Patent Publication GB1506721 to Carbone-Lorraine.
In re claim 1, Carbone-Lorraine discloses a heat exchanger comprising:
A first channel (with respect to figure 1, the second channel (1) from the top) for communicating between a first channel inlet and a first channel outlet (further figures 3 and 4 show some examples of possible arrangements of the channels and their inlets and outlets);
A second channel (the second channel (3) from the top with respect to figure 1) for communicating between a second channel inlet and a second channel outlet (figures 3 or 4);
A third channel (third channel (1) from the top with respect to figure 1) communicating between a third channel inlet and a third channel outlet (as seen in figures 3 or 4);
A first conduit (ducts (2)) interconnecting the first channel and the third channel, and thereby defining a first group of interconnected channels, the first conduit extending through the second channel.

In re claim 6, Carbone-Lorraine discloses the apparatus as described above including a plurality of first conduits interconnecting the first channel and the third channel, the first conduits extending through the second channel (figure 1 is a cutaway of a small portion of the apparatus, it can be seen that the second channel (1) has ducts (2) connecting second channel (1) to the third channel (1));

In re claim 8, Carbone-Lorraine discloses the apparatus as described above including a fourth channel (third channel (3) from the top with respect to figure 1) communicating between a fourth channel inlet and a fourth channel outlet (see figures 3 and 4);
A second conduit (ducts (4) shown as hidden lines) interconnecting the second channel and the fourth channel and thereby defining a second group of interconnected channels, the second conduit extending through the third conduit (See figure 1).
In re claim 10, Carbone-Lorraine discloses the apparatus as described above including a plurality of second conduits (ducts (4)) interconnecting the second channel and the fourth channel, each of the second conduits extending through the third channel (See figure 1).

In re claim 13 Carbone-Lorraine discloses the apparatus as described above including a top plate and a plurality of baseplates mounted between a pair of sidewalls (Figure 1 shows the channels are bounded by a top plate and a plurality of base plates, the specification mentions endplates which must be the sidewalls, examiner asserts without sidewalls the fluid would not be contained to the channels of the heat exchanger and therefore must be present), wherein
The first channel is defined between the top plate and a first base plate and a portion of the side walls (examiner notes that for this case the first base plate is the 4th plate down with respect to figure 1 counting the top most plate as the top plate);
The second channel is defined between the first base plate and the second base plate (second base plate is the plate below the first base plate with respect to figure 1), and a portion of the sidewalls;
The third channel is defined between the second base plate and the third base plate (plate below the second base plate with respect to figure 1), and a portion of the sidewalls;
The fourth channel is defined between the third base plate, a fourth base plate (plate below the third base plate with respect to figure 1), and a portion of the sidewalls.

In re claim 14, Carbone-Lorraine discloses the apparatus as described above including the first and third channels being in fluid communication and ar arranged to transport a first fluid in a firt flow direction, and a second and fourth channels being in fluid communication and are arranged to transport a second fluid a second flow direction (see figure 1 and 3 or 4).

In re claim 15, Carbone-Lorraine discloses the apparatus as described above including
Towards a first end: 
A first fluid ingress manifold connecting the inlets of the first and third channels to a common first fluid inlet port; and
A second fluid ingress manifold connecting the inlets of the second and fourth channels to a common second fluid inlet port;
Towards a second end:
A first fluid egress manifold connecting the outlets of the first and third channels to a common first fluid outlet port, and
A second fluid egress manifold connecting the inlets of the second and fourth channels to a common outlet port.
Examiner notes this is the arrangement shown in figure 4 where the common inlet to the first and third channel and the common inlet to the second and fourth channel are both arranged on the left side of the figure with the common outlets arranged on the right side of the figure.
In re claim 16, Carbone-Lorraine discloses a method of heat exchange comprising providing the heat exchanger as described above;
Flowing a first fluid through the first and second channels and causing a second fluid to flow through the third channel.
Please note the specific limitations of the first fluid being a coolant fluid and the second fluid being a working fluid is an intended use of the method and does not differentiate the method and therefore has not been given patentable weight as the method of causing a heat exchange between a first fluid and second fluid using the heat exchanger described above is not changed if the first fluid is coolant and the second fluid is a working fluid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over British Publication GB1,506,721 to Carbone-Lorraine in view of U.S. Patent 10,422,585 to Jensen et al.
Carbone-Lorraine discloses the apparatus as described above but fails to disclose the first conduit being inclined relative to a central axis defined by the first channel and the first conduit having an elongate cross-sectional form with a shorter aspect S and a longer aspect L and wherein the longer aspect L is substantially aligned with a predetermined flow direction.
Jensen however teaches a similar apparatus with inclined conduits (hollow members (230) and (232), see figure (3)) wherein the inclined members extend through an adjacent portion (similar to the conduits extending through the adjacent flow path of Carbone-Lorraine), and the inclined conduits can have an elongate cross-sectional form where the longer aspect is aligned with a predetermine flow direction (see Carbone-Lorraine figure 8) and the incline of the conduit.  Jensen also teaches the conduits being arranged in pairs to allow fluid to allow a first conduit of the pair promote flow from a first channel to a second channel and then having a second conduit of the pair promote flow from the second channel to the first channel (Figure 3 shows where flow 261 flows from a first channel to a second channel and then downstream has a flow conduit angled in an opposite direction that allows flow 261 to flow from the second channel to the first channel). Jensen teaches this particular arrangement could be made such that two fluids are exchanging heat [column 9, line 65-67], and notes such arrangements provide desirable heat transfer properties and reduce pressure drops across the heat exchanger.
Therefore, one skilled in the art before the effective filing date would have found it obvious to modify the apparatus as described by Carbone-Lorraine to modify the first and second conduits to each include paired inclined conduits with elongate cross-sections as taught by Jensen as such modification improves the heat transfer characteristics of the heat exchanger such as reducing pressure drop across the heat exchanger.

Specifically, with respect to claim 12, Carbone-Lorraine in view of Jensen disclose the apparatus as described above including the first conduit pairs and the second conduit pairs occupying an equivalent position of the second and third channel respectively (Jensen figure 3 shows how this arrangement is possible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #9,777,973 to Heusser, U.S. PG-Pub 2015/0027669 to Kokas et al., U.S. PG-Pub 2009/0101313 to Hoffman all disclose apparatuses with similar structures and components.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649